DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,6 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al.(US 2015/0270895)  in view of Ross et al.(US 2012/0237161).
Considering 1 Fink discloses an optical communication system comprising one OLT and a plurality of ONUs connected via two or more optical splitters(See Paragraph 58,59, fig. 1 i.e. one OLT(30) and a plurality of ONUs(70) connected via two or more optical splitters(61,62)), wherein the optical splitters include: at least one trunk optical splitter located in a trunk optical fiber connected to the OLT(See Paragraph 59, fig. 1 i.e. at least one trunk optical splitter(61) located in a trunk optical fiber(40) connected to the OLT(30)), a plurality of branch optical splitters located on branch optical fibers branched from the trunk optical fiber by the at least one trunk optical splitter(See Paragraph 59, fig. 1 i.e. a plurality of branch optical splitters(62) located on branch optical fibers(50) branched from the trunk optical fiber(40) by the at least one trunk optical splitter(61)), and a trunk end optical splitter located at a (See Paragraph 59, fig. 1 i.e. a trunk end optical splitter(61) located at a far end of the trunk optical fiber(40) when viewed from the OLT(30)), one of the at least one trunk optical splitter branches a light from one wave coupling port on a wave coupling side to a plurality of branch ports on a branching side at a predetermined branching ratio(See Paragraph 59, fig. 1 i.e. one of the at least one trunk optical splitter(62) branches a light from one wave coupling port of waveguide(40) on a wave coupling side to a plurality of branch ports(50) of waveguides(50) on a branching side at a predetermined branching ratio(1:8)), a branch port, where the number of branch points from the wave coupling port to the branch port is minimum (See Paragraph 59, fig. 1 i.e. a branch port(51), where the number of branch points(8) from the wave coupling port(40) to the branch port(51) is minimum), among the branch ports of the branch optical splitter is connected to the trunk optical fiber(See Paragraph 59, fig. 1 i.e. among the branch ports(51) of the branch optical splitter(62) is connected to the trunk optical fiber(40)), and the branch optical splitters(See Paragraph 28, fig. 1 i.e. the branch optical splitters), the trunk end optical splitter(See Paragraph 59, fig. 1 i.e. the trunk end optical splitter(61)), and the others of the at least one trunk optical splitters are even branch optical splitters each of which equally branches a light from one wave coupling port on the wave coupling side to a plurality of branch ports on the branching side(See Paragraph 59, fig. 1 i.e. the others of the at least one trunk optical splitters are even(symmetrical) branch optical splitters(62) each of which equally branches a light from one wave coupling port on the wave coupling side to a plurality of branch ports on the branching side).  

Ross teaches one of the at least one trunk optical splitter is an uneven branch optical splitter(See Paragraph 48,64, fig. 1a i.e. one of the at least one trunk optical splitter(4) is an uneven branch optical splitter that branches a light from one wave coupling port(10) on a wave coupling side to a plurality of branch ports(12a,12b)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Fink, and have one of the at least one trunk optical splitter to be an uneven branch optical splitter, as taught by Ross, thus providing an efficient transmission system by optimizing precision using an asymmetry splitter that splits the incoming signal with different splitting ratio based on the need of the customer, as discussed by Ross (Paragraph 24).
Considering Claim 2 Fink disclose an optical communication system comprising one OLT and a plurality of ONUs connected via one trunk optical splitter located on a trunk optical fiber connected to the OLT(See Paragraph 58,59, fig. 1 i.e. an optical communication system(20) comprising one OLT(30) and a plurality of ONUs(70) connected via one trunk optical splitter(61) located on a trunk optical fiber(40) connected to the OLT(40)), wherein the one trunk optical splitter branches a light from one wave coupling port on a wave coupling side to a plurality of branch ports on a branching side at a predetermined branching ratio(See Paragraph 58,59, fig. 1 i.e. wherein the one trunk optical splitter(61 branches a light from one wave coupling port(40) on a wave coupling side to a plurality of branch ports(50) on a branching side at a predetermined branching ratio(1:8)), and a branch port, where the number (See Paragraph 59, fig. 1a i.e. a branch port(51), where the number of branch points(8) from the wave coupling port(40) to the branch port(51) is minimum), among the branch ports of the branch optical splitter, is connected to a farmost ONU(See Paragraph 59, fig. 1a i.e. among the branch ports(51) of the branch optical splitter(62), is connected to a farmost ONU(70)).  
Fink does not explicitly disclose the one trunk optical splitter is an uneven branch optical splitter.
Ross teaches the one trunk optical splitter is an uneven branch optical splitter (See Paragraph 48,64, fig. 1a i.e. one of the at least one trunk optical splitter(4) is an uneven branch optical splitter).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Fink, and have one of the at least one trunk optical splitter to be an uneven branch optical splitter, as taught by Ross, thus providing an efficient transmission system by optimizing precision using an asymmetry splitter that splits the incoming signal with different splitting ratio based on the need of the customer, as discussed by Ross (Paragraph 24).
Claim 6 is rejected for the same reason as in claim 2. 
Allowable Subject Matter
Claims 3-5,7,8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.